DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claim 1-12 drawn to a semiconductor structure, classified in CPC H01L27/156.
Claims 13-16, drawn to a conductive structure formed adjacent to an end of a semiconductor fin and adjacent to an isolation structure, the conductive structure, classified in CPC H01L33/66.
Claims 17-20, drawn to a semiconductor structure, classified in CPC H01L51/5024. 
Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the subcombination as disclosed in claim 13 has the same combination of claim 1, such as: a first electrode; a second electrode facing the first electrode; -33- 109917177.61183301 a first light emitting layer between the first electrode and the second electrode to emit a first light; a second light emitting layer between the first light emitting layer and the second 5electrode to emit a second light; and an intermediate layer including a single material between the first light emitting layer and the second light emitting layer. The subcombination as disclosed in claim 13, further includes wherein a distance from the first electrode to the first light emitting layer is a first optical distance at which the first light secondarily resonates optically, and 10a distance from the first electrode to the second light emitting layer is a second optical distance at which the second light tertiarily resonates optically, which are not required by combination as claimed in claim 1 for patentability;. Moreover, the subcombination as claimed in claim 13 has utility by itself or in other combinations, for example, wherein a distance from the first electrode to the first light emitting layer is a first optical distance at which the first light secondarily resonates optically, and 10a distance from the first electrode to the second light emitting layer is a second optical distance at which the second light tertiarily resonates optically may be used to improve the efficiency of the device.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), as such, restriction for examination purposes as indicated is proper.
Inventions I and III are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the subcombination as disclosed in claim 17 has the same combination of claim 1, such as: a first electrode; a second electrode facing the first electrode; a first light emitting layer between the first electrode and the second electrode to emit a first light; 20a second light emitting layer between the first light emitting layer and the second electrode to emit a second light; and an intermediate layer including a host material between the first light emitting layer and the second light emitting layer. The subcombination as disclosed in claim 17, further includes a base substrate; a circuitry layer on the base substrate; a plurality of light emitting elements on the circuitry layer to respectively emit light having different wavelength ranges; and wherein a distance from the first electrode to the first light emitting layer is a first 25optical distance at which the first light secondarily resonates optically, and a distance from the first electrode to the second light emitting layer is a second optical distance at which the second light tertiarily resonates optically, which are not required by combination as claimed in claim 1 for patentability;. Moreover, the subcombination as claimed in claim 17 has utility by itself or in other combinations, for example, a plurality of light emitting elements on the circuitry layer to respectively emit light having different wavelength ranges will help increase the functionality of the device.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), as such, restriction for examination purposes as indicated is proper.
Inventions II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if (1) they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable, and (2) the subcombination has separate utility. See MPEP § 806.05(d).
In the instant case, the subcombinations “wherein a distance from the first electrode to the first light emitting layer is a first optical distance at which the first light secondarily resonates optically, and 10a distance from the first electrode to the second light emitting layer is a second optical distance at which the second light tertiarily resonates optically” as claimed in claim 13, and the subcombinations “a base substrate; a circuitry layer on the base substrate; a plurality of light emitting elements on the circuitry layer to respectively emit light having different wavelength ranges; and wherein a distance from the first electrode to the first light emitting layer is a first 25optical distance at which the first light secondarily resonates optically, and a distance from the first electrode to the second light emitting layer is a second optical distance at which the second light tertiarily resonates optically” as claimed in claim 17, are distinct because they do not overlap in scope and are not obvious variants. The subcombinations as described above (in claim 13 and 17) have separate utilities, such as, a plurality of light emitting elements on the circuitry layer to respectively emit light having different wavelength ranges in claim 17 will help increase the functionality of the device of claim 17, whereas, claim 13 does not require a plurality of light emitting elements on the circuitry layer to respectively emit light having different wavelength ranges.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), as such, restriction for examination purposes as indicated is proper.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
In view of the relative complexity of the restriction/election requirement notelephone call was made to applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F MOJADDEDI/Examiner, Art Unit 2898